PER CURIAM:
David K. and Patricia M. Everson appeal the district court’s order granting Charles S. and Catherine M. Honacher’s motion to dismiss the Eversons’ civil action pursuant to Federal Rule of Civil Procedure 12(b)(6). The district court found the Eversons’ amended complaint failed to state claims upon which relief could be granted and it denied the Eversons’ mo*266tion to file a second amended complaint, finding that amendment would be futile. The Eversons challenge each of the district court’s findings.
We have reviewed the record, the parties’ informal briefs, and the district court’s order and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Everson v. Honacher, No. l:06-cv-00772-JAB (M.D.N.C. June 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.